Citation Nr: 1644661	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  07-13 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial increased disability evaluation for the residuals of a right (dominant) elbow fracture with neurological impairment, to include an initial compensable evaluation prior to March 18, 2011, and an evaluation in excess of 50 percent as of March 18, 2011.  

2.  Entitlement to an initial increased disability evaluation for the residuals of a left elbow fracture with neurological impairment, to include an initial compensable evaluation prior to March 18, 2011, and an evaluation in excess of 40 percent as of March 18, 2011.

3.  Propriety of the assignment of a separate rating for right upper extremity ulnar nerve involvement, evaluated as 30 percent as of May 27, 2015.

4.  Propriety of the assignment of a separate rating for left upper extremity ulnar nerve involvement, evaluated as 20 percent as of May 27, 2015.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to May 27, 2015.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to November 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  These issues were previously remanded by the Board in January 2011 and October 2013 for additional development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in Los Angeles, California in January 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

During the pendency of the claim the Veteran's evaluation for a right elbow disability was increased to 50 percent and the evaluation for his left elbow disability was increased to 40 percent, both effective as of March 18, 2011.  However, as these increased evaluations did not constitute a full grant of the benefits sought on appeal, these issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  
Moreover, as noted, in October 2013, these matters were remanded for further development.  While on remand, in a July 2015 rating decision, the RO granted a separate rating for right upper extremity radiculopathy, rated as 30 percent disabling; and a separate rating for left upper extremity radiculopathy, rated as 20 percent disabling both effective May 27, 2015.  The Board notes that the Veteran did not file a disagreement with the ratings or effective date assigned, however, such issues are part and parcel of his claims of entitlement to an initial increased rating for his bilateral elbow disability as the rating criteria governing the evaluation of such disability specifically indicate that any nerve injury be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206, Note (2015).

Further, in the October 2013 remand, the Board observed that there was evidence of unemployability in association with the Veteran's increased rating claims, therefore a claim for TDIU benefits was inferred.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was subsequently granted a combined 100 percent schedular rating, effective May 27, 2015.  Therefore, entitlement to TDIU prior to May 27, 2015 remains on appeal, and is characterized as such on the title page.

Finally, the Board notes that this appeal is now processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to March 18, 2011 the Veteran's right elbow disability more nearly approximates flexion limited to 110 degrees; extension less than 45 degrees; pronation and supination were each to 50 degrees.

2.  From March 18, 2011, the Veteran's right elbow disability more nearly approximates flexion limited to 45 degrees and extension limited to 180 degrees; there is no evidence of elbow ankylosis or impairment of Flail joint.

3.  Prior to March 18, 2011 the Veteran's left elbow disability more nearly approximates flexion limited to 110 degrees; extension less than 45 degrees; pronation and supination were each to 50 degrees.

4.  From March 18, 2011 the Veteran's left elbow disability more nearly approximates flexion limited to 145 degrees and extension limited to 180 degrees; there is no evidence of elbow ankylosis or impairment of Flail joint.

5.  As of May 27, 2015, but no earlier, the Veteran's right upper extremity ulnar nerve involvement results in no more than moderate incomplete paralysis of the ulnar nerve.

6.  As of May 27, 2015, but no earlier, the Veteran's left upper extremity ulnar nerve involvement results in no more than moderate incomplete paralysis of the ulnar nerve.

7.  For the rating period prior to May 27, 2015, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.

8.  For the rating period from May 27, 2015, the Veteran is in receipt of a combined 100 percent schedular disability rating for service-connected disabilities, does not have a less than total rating, and does not contend unemployability due to a single service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating prior to March 18, 2011 and in excess of 50 percent for a right elbow disability from March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5207 (2015).

2.  The criteria for an initial compensable disability rating prior to March 18, 2011 and in excess of 40 percent for a left elbow disability from March 18, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5207 (2015).

3.  The assignment of a separate 30 percent rating, but no higher, as of May 27, 2015, but no earlier, for right upper extremity ulnar nerve involvement was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Code 8516 (2015).

4.  The assignment of a separate 20 percent rating, but no higher, as of May 27, 2015, but no earlier, for left upper extremity ulnar nerve involvement was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.124a, Code 8516 (2015).

5.  For the rating period prior to May 27, 2015, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).

6.  For the rating period from May 27, 2015, the appeal for a TDIU has been rendered moot, leaving no question of fact or law to be decided.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 4.16 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As regards the claims for increased initial ratings, the Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a Notice of Disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  In this case, VA obtained all available treatment records.  

Further, in January 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The Board is not required to discuss a potential Bryant problem unless the appellant raises that issue before the Board.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Moreover, based on the foregoing, the Board determines that the agency of original jurisdiction (AOJ) has substantially complied with the most recent October 2013 remand directives by obtaining all available and updated VA treatment records, as well as affording the Veteran adequate examinations in May 2015.  Therefore, that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Law and Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran's bilateral elbow disability has been awarded staged ratings, and thus the Board will address the propriety of the rating at each stage.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as are the Veteran's disabilities, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Veteran's bilateral elbow disability has been rated under Diagnostic Code 5207 for limitation of extension of the elbow.  38 C.F.R. § 4.71a, DC 5207.  The evidence shows that the Veteran is right-handed.  Therefore, his right elbow disability will be rated as his major or dominant extremity.  See 38 C.F.R. § 4.69.

Under Diagnostic Code 5207, a 10 percent rating is warranted for either the major or minor elbow where there is forearm limitation of extension to either 45 or 60 degrees.  For a higher, 20 percent disability evaluation, there must be limitation of forearm extension to 75 degrees.  For a higher, 30 percent disability evaluation for the major extremity, extension is limited to 70 degrees, and extension limited to 110 or greater warrants 40 and 50 percent, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Other applicable Diagnostic Codes are available for other impairment of the flail joint, nonunion of the radius and ulna, impairment of the ulna, impairment of the radius, and impairment of supination and pronation.  The Board observes that other than the bilateral ulnar nerve impairment, there is no evidence of impairment with regards to these joints, and there is no evidence of elbow ankylosis, or compensable limitation of flexion.  As such, these codes (i.e., Codes 5202, 5206, 5208, 5209, 5210, 5211, 5212, 5213) are not the subject of the current appeal.

An April 2006 rating decision granted the Veteran's claims for service connection for right and left elbow disabilities, and assigned noncompensable ratings effective from August 5, 2005 (the date of the claims).  As noted, he disagreed with the noncompensable ratings.  The Board observes that no VA examination was conducted in conjunction with the original claim for service connection.

During the June 2010 VA examination, the Veteran exhibited weakness, tenderness, and guarding of movement in both elbows.  There were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis in either elbow.  Bilateral elbow range of motion revealed 0 degrees of extension; 110 degrees of flexion; 50 degrees of supination; and 50 degrees of pronation.  The Veteran was able to perform repetitive range of motion, and there was no additional degree of limitation after repetitive range of motion.  Further, the examiner noted that the elbow joints were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

During the March 2011 VA examination of the elbows, the Veteran reported that since injuring his elbows in service, he had experienced ulnar nerve dysesthesia with intermittent numbness in the 4th and 5th fingers, bilaterally.  The Veteran also endorsed problems with dropping objects and shaking since his in-service injury, but he denied any weakness.  However, despite these reported symptoms, the examiner indicated that no elbow symptoms were present and that there was no instability or pain.

The examiner stated that range of motion testing revealed flexion of the right elbow to 45 degrees and extension to 180 degrees.  The left elbow had flexion to 145 degrees and extension to 180 degrees.  Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  See 38 C.F.R. §4.71a, Plate I.  The Board observed in the October 2013 remand that if the measurements, if accurate, would represent a significantly deformed range of motion in the upper extremities.  The Board noted that these findings directly contradicted the examiner's assertion that there was no symptomatology associated with the elbows.  As such, the Board determined that an additional examination was needed to clarify the numerous discrepancies found throughout the March 2011 VA examination report.

Pursuant to the October 2013 remand, the Veteran was examined in May 2015.  During peripheral nerves examination, the Veteran reported bilateral upper extremity moderate intermittent dull pain, bilateral upper extremity moderate paresthesias and numbness.  Muscle strength testing revealed 4/5 for bilateral elbow flexion and extension.  Upper extremity sensory examination showed bilateral decrease along the ulnar nerve; specifically, bilateral moderate incomplete paralysis.  

During the May 2015 VA elbow examination, range of motion revealed bilateral flexion was limited to 120 degrees; bilateral extension was limited to 10 degrees; bilateral pronation was limited to 70 degrees; and bilateral supination was limited to 75 degrees.  The examiner noted that the severe pain noted with range of motion causes functional loss.  Upon repetitive testing, right elbow flexion was limited to 110 degrees and left elbow flexion was limited to 115 degrees; bilateral extension was limited to 10 degrees; bilateral pronation and supination was limited to 70 degrees.  The examiner noted that weakness and pain contributed to functional loss.  The examiner noted that contributing factors of the bilateral elbow disability was less movement than normal due to limitation, and weakened movement due to injury of peripheral nerves.  There was no noted ankylosis, flail joint, joint fracture, ununited fracture, malaligned fracture, and/or impairment of supination or pronation.

Compensable ratings for bilateral elbow disabilities, and ratings in excess of 50 and 40 percent, respectively, for right and left elbow disabilities; prior to and from March 18, 2011 are not warranted.  While the Veteran has continued complaints of pain with limited motion of the elbows, such disabilities are not shown, prior to March 18, 2011 to result in compensable limitation of flexion or extension.  Indeed, the pertinent evidence for this rating period, the June 2010 VA examination report, shows bilateral elbow range of motion limited to 0 degrees of extension and bilateral elbow range of motion is limited to 110 degrees of flexion.  In order for a compensable rating to be assigned, flexion would have to be limited to at least 100 degrees, and extension would have to be limited to at least 45 degrees.

The Board further finds that there is no evidence in the file to warrant an increase in excess of the currently assigned 50 and 40 percent ratings for limitation of extension for right and left elbow disabilities.  Indeed, the 50 and 40 percent ratings for major and minor extremities are the maximum ratings for limitation of extension.  The Board notes however, that 60 and 50 percent ratings are for consideration under Code 5205, however, as previously noted, there is no evidence of ankylosis of either elbow.

Pertinent to any associated neurologic impairment, the Board observes that, the Veteran's service-connected bilateral upper extremity peripheral neuropathy is evaluated as 30 and 20 percent disabling, respectively for right and left arms pursuant to 38 C.F.R. § 4.124a , Code 8516, which provides that, for both the major and minor side, mild incomplete paralysis of the ulnar nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the ulnar nerve warrants a 30 percent for the major side and 20 percent for the minor side; and severe incomplete paralysis of the ulnar nerve warrants a 40 percent for the major side and a 30 percent for the minor side.  Complete paralysis of the ulnar nerve, with the "Griffith claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of the wrist weakened; warrant the maximum 60 percent for the major side and 50 percent for the minor side. 

The terms "mild," "moderate," and "severe" are not defined in the regulations. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. Although the use of the terms "mild," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).
The record indicates that the Veteran's service-connected bilateral upper extremity peripheral neuropathy has not resulted in more than moderate incomplete paralysis at any time during the period service connection has been in effect, i.e., since May 27, 2015.  As the Veteran's claims for initial increased ratings for his elbow disabilities have been pending since August 2005, the Board has also considered whether such was manifested by left and/or right upper extremity neuropathy.  In this regard, while evidence prior to May 27, 2015, includes complaints of radiating pain, there is no indication that such a diagnosis was based on objective testing. Moreover, the Veteran's complaints of radiating pain were specifically contemplated in the currently assigned 50 and 40 percent ratings assigned for right and left elbow disabilities.

In this regard, the Board observes that, the AOJ noted in October 2012 rating decision that the Veteran's peripheral nerve impairment was noted on the March 2011 VA examination, however the condition was not severe enough to warrant separate compensable ratings, therefore noncompensable ratings were assigned based upon asymptomatic incomplete paralysis.  Indeed, on VA examination in March 2011, neurological examination revealed no sensory deficits; no muscular atrophy; muscle tone was normal; motor strength was 4/5 in all extremities; reflexes were 2+ bilaterally.  Most importantly, the NCS/EMG conducted in October 2009 failed to reveal radiculopathy and was normal. 

Furthermore, as relevant to the propriety of the assigned 30 and 20 percent ratings for right and left upper peripheral neuropathy, the Board finds probative that the evidence does not show a complete impairment of the reflexes, as objective examination has not revealed completely absent reflexes in the upper extremities at any point during this appeal.  In addition, the evidence shows that the Veteran maintains essentially normal muscle strength 4/5 - active movement against some resistance- in his upper extremities, with normal muscle tone.  Therefore, the Board finds that the Veteran's functional impairment of the upper extremities is no more than moderate.

Therefore, the Board finds that a rating in excess of 30 and 20 percent, respectively, for right and left upper extremity is not warranted.  In reaching such conclusion, the Board has considered the Veteran's subjective neurological symptomatology associated with his bilateral upper extremity peripheral neuropathy.  Indeed, the preponderance of the objective evidence does not show a severe or diffuse functional impairment.  In addition, the evidence also shows that he maintains normal muscle strength and tone in the upper extremities, with no evidence that his upper extremity neurologic impairment is manifested by paralysis of the muscles. 

As such, the Board finds that the Veteran's bilateral upper extremity neurologic impairment is no more than moderate and does not more nearly approximate severe incomplete paralysis or complete paralysis at any point during the period service connection has been in effect as contemplated by DC 8516.

Other Considerations 

In making its determinations in this case, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay statements are competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue. 

The Board has considered whether additional staged ratings under Fenderson are appropriate for the Veteran's service-connected disabilities; however, the Board finds that his symptomatology has been stable throughout each portion of the appeal period.  Therefore, assigning additional staged ratings for any of the disabilities is not warranted at any point during the appeal period. 
The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left elbow disabilities, right upper extremity peripheral neuropathy, and left upper extremity peripheral neuropathy, with the established criteria for each found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his elbow disabilities, his right and left upper extremity peripheral neuropathy, as well as the impact such have on his overall health.  There are no additional symptoms of such disabilities that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  The rating schedule is adequate to evaluate the Veteran's disability picture. 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

In October 2013, the Board remanded the issue of entitlement to a TDIU after finding that the issue had been raised during the Veteran's appeal for higher initial disability ratings for service-connected disabilities, particularly his left knee.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Indeed, the Board remanded the issue of entitlement to a TDIU for additional development that included providing the Veteran with proper notice of the laws and regulations governing TDIU, and a VA medical opinion addressing the Veteran's ability to secure or follow a substantially gainful occupation.

As noted above, a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32   (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16 (a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). 

TDIU Analysis

As outlined above, TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  A combined 100 percent schedular disability rating has been in effect since May 27, 2015; however, no single service-connected disability has been rated as 100 percent disabling. 

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) (West 2015) by having an "additional" disability of 60 percent or more ("housebound" rate).  Under the unique facts of Bradley, special monthly compensation was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Id.  at 293. This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from May 27, 2015 is based on the combined ratings of multiple service-connected disabilities. 

Moreover, the Veteran has not contended that any single service-connected disability has made him unable to secure or follow a substantially gainful occupation.  There is no indication from the Veteran or elsewhere in the record that any single disability had caused him to become unemployable. 

As such, the period on appeal for entitlement to a TDIU is limited to the rating period prior to May 27, 2015 (the date the Veteran was assigned a 100 percent combined schedular disability rating), and the issue of entitlement to a TDIU from May 27, 2015 is rendered moot.  Sabonis, 6 Vet. App. 426.

As to the rating period prior to May 27, 2015, the Board finds that the Veteran was employed as recently as March 2011.  During the March 2011 VA examination, the Veteran reported that he was employed at home working on computers.  The Veteran had not asserted that this was marginal employment.  In sum, the evidence demonstrates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for the rating period prior to May 27, 2015.

For the reasons outlined above, the Board finds that the weight of the evidence demonstrates that, for the rating period prior to May 27, 2015, the Veteran was not rendered unable to obtain (secure) or follow (maintain) substantially gainful  employment due the service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

An initial increased disability evaluation for the residuals of a right (dominant) elbow fracture with neurological impairment, to include an initial compensable evaluation prior to March 18, 2011, and an evaluation in excess of 50 percent as of March 18, 2011 is denied.  

The claims for an initial increased disability evaluation for the residuals of a left elbow fracture with neurological impairment, to include an initial compensable evaluation prior to March 18, 2011, and for an evaluation in excess of 40 percent as of March 18, 2011 is denied.

The assignment of a separate 30 percent rating, but no higher, as of May 27, 2015, but no earlier, for right upper extremity ulnar nerve involvement was proper, the appeal is denied.

The assignment of a separate 20 percent rating, but no higher, as of May 27, 2015, but no earlier, for left upper extremity ulnar nerve involvement was proper, the appeal is denied.

For the rating period prior to May 27, 2015, a TDIU is denied; for the rating period from May 27, 2015, the appeal for TDIU, being without legal merit, is dismissed.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


